                       1   Philip Goodhart (Bar No. 5332)                James J. Pisanelli, Esq.
                           PNG@thorndal.com                              Nevada Bar No. 4027
                       2   THORNDAL, ARMSTRONG, DELK                     PISANELLI BICE, PLLC
                           BALKENBUSH & EISINGER                         400 S. 7th Street, Suite 300
                       3   1100 E. Bridger Avenue                        Las Vegas, NV 89101
                           Las Vegas, NV 89101                           Telephone:     (702) 214-2100
                       4   Telephone: 702.366.0622                       Facsimile:     (702) 214-2101
                           Facsimile: 702.366.0327                       Email: jjp@pisanellibice.com
                       5
                           Merril Hirsh (admitted pro hac vice)          R. Jeffrey Layne, Esq. (admitted pro hac vice)
                       6   merril@merrilhirsh.com                        REED SMITH LLP
                           LAW OFFICE OF MERRIL HIRSH PLLC               111 Congress Avenue, Suite 400
                       7   2837 Northampton St., NW                      Austin, TX 78701
                           Washington, D.C. 20015                        Telephone:     (512) 623-1801
                       8   Telephone: 202.448.9020                       Facsimile:     (512) 623-1802
                                                                         Email: jlayne@reedsmith.com
                       9   Frederick J. Morgan (pro hac vice)
                           rmorgan@morganverkamp.com                     Attorneys for Defendants HealthSouth Corp.
                      10   Jennifer M. Verkamp (pro hac vice)            And HealthSouth of Henderson, Inc.
                           jverkamp@morganverkamp.com
                      11   Sonya A. Rao (pro hac vice)                   Jack W. Selden
                           sonya.rao@morganverkamp.com                   (admitted pro hac vice)
MORGAN VERKAMP, LLC




                      12   Ian M. Doig (pro hac vice)                    1819 Fifth Avenue North
                           ian.doig@morganverkamp.com                    Birmingham, AL 35203
                      13   MORGAN VERKAMP LLC                            Kimberly B. Martin
                           35 East Seventh Street, Suite 600             (admitted pro hac vice)
                      14   Cincinnati, OH 45202                          BRADLEY ARANT BOLT CUMMINGS LLP
                           Telephone: 513.651.4400                       200 Clinton Avenue West, Suite 900
                      15   Facsimile: 513.651.4405                       Huntsville, AL 35801
                      16   Attorneys for Plaintiff-Relator Joshua Luke   Attorneys for Defendant Kenneth Bowman
                      17
                                                       UNITED STATES DISTRICT COURT
                      18                                    DISTRICT OF NEVADA
                      19

                      20
                           UNITED STATES OF AMERICA, ex rel.,                Case No.: 2:13-cv-01319-APG-VCF
                      21   Joshua Luke,

                      22                 Plaintiff,                          JOINT STATUS REPORT ON
                           v.                                                SETTLEMENT PURSUANT TO
                      23                                                     COURT ORDER SUSPENDING
                      24   HEALTHSOUTH CORPORATION,                          DISCOVERY DEADLINES; and
                           HEALTHSOUTH OF HENDERSON, INC. and                [PROPOSED] ORDER TO EXTEND
                      25   KENNETH BOWMAN,                                   DISCOVERY DEADLINES

                      26                 Defendants.
                      27

                      28

                                                                         1
                       1          Pursuant to the August 27, 2019 Order of the Court (Doc. 225) and the August 28, 2019

                       2 Order issued by Special Master David Tenner (Doc. 226), Relator Joshua Luke (“Relator”),

                       3 Defendants HealthSouth Corporation and HealthSouth of Henderson (collectively, “HealthSouth”),

                       4 and Defendant Kenneth Bowman (“Bowman”), collectively the “Parties,” hereby submit this joint

                       5 status report regarding the Parties’ ongoing settlement discussions with the United States

                       6 Government (the “Government”):

                       7          1.      On August 13, 2019, the Parties, along with the Government, participated in

                       8 settlement discussions, which resulted in a tentative agreement to settle this matter. In light of this

                       9 tentative agreement, the Parties filed two Joint Stipulations and Proposed Orders Vacating the
                      10 Hearing on Defendants’ Objections to the Special Master’s Order (Docs. 223 and 224), 1 in which the

                      11 Parties sought a stay of the case deadlines while they finalized settlement.
MORGAN VERKAMP, LLC




                      12          2.      On August 27, 2019, the Court issued an order (Doc. 225) vacating the hearing on

                      13 Defendants’ Objections to the Special Master’s Order (Doc. 216), originally scheduled for

                      14 September 6, 2019; granting a stay of the case deadlines until September 24, 2019; and requiring the

                      15 Parties to file a status report on or before September 24, 2019. On August 28, 2019, the Special

                      16 Master also issued an Order granting this relief. (Doc. 226)

                      17          3.      The Parties and the Government have participated in numerous communications by

                      18 telephone and email regarding the settlement agreement, during which the Parties discussed the
                      19 scope of the settlement agreement and the Parties’ releases of claims.

                      20          4.      The Government has also drafted a settlement agreement and is awaiting

                      21 authorization to circulate the draft to the Parties.

                      22          5.      While the Parties expect the settlement will be finalized shortly, they need additional

                      23 time to finalize and execute the settlement agreement.

                      24          Accordingly, the Parties hereby seek and agree to the entry of an order providing them with

                      25 an additional 28-day stay of the case deadlines, so that they may continue the settlement negotiations

                      26 and finalize and execute a settlement agreement in resolution of this case.

                      27
                         1
                           Doc. 223 contained a signature block for Judge Ferenbach, and Doc. 224 contained a signature
                      28 block for Special Master David Tenner.

                                                                                2
                       1                                                 Respectfully submitted,
                       2   DATED this 24th day of September, 2019.       DATED this 24th day of September, 2019.
                       3   THORNDAL, ARMSTRONG, DELK,                    PISANELLI BICE, PLLC
                           BALKENBUSH & EISINGER
                       4                                                 /s/ James Pisanelli      __________________
                           /s/ Philip Goodhart____________________       JAMES J. PISANELLI, ESQ.
                       5   PHILIP GOODHART, ESQ.                         Nevada Bar No. 4027
                           Nevada Bar No. 5332                           400 S. 7th Street, Suite 300
                       6   1100 E. Bridger Avenue                        Las Vegas, NV 89101
                           Las Vegas, NV 89101
                       7                                                 REED SMITH LLP
                           LAW OFFICE OF MERRIL HIRSH PLLC
                       8                                                 /s/ James L. Sanders__________________
                           /s/ Merril Hirsh_______________________       R. JEFFREY LANE, ESQ.
                       9   MERRIL HIRSH, ESQ.                            (admitted pro hac vice)
                           (admitted pro hac vice)                       111 Congress Avenue, Suite 400
                      10   2837 Northampton St., NW                      Austin, TX 78701
                           Washington, D.C. 20015                        LESLEY REYNOLDS
                      11                                                 1301 K Street, N.W.
                           MORGAN VERKAMP LLC                            Suite 1000-East Tower
MORGAN VERKAMP, LLC




                      12                                                 Washington, DC 20005
                           /s/ Ian M. Doig_______________________        JAMES L. SANDERS
                      13   FREDERICK M. MORGAN, JR.                      355 South Grand Avenue, Suite 2900
                           (admitted pro hac vice)                       Los Angeles, CA 90071
                      14   SONYA A. RAO                                  Attorneys for Defendants HealthSouth Corp.
                           (admitted pro hac vice)                       and HealthSouth of Henderson, Inc.
                      15   IAN DOIG
                           (admitted pro hac vice)                       BRADLEY ARANT BOULT CUMMINGS
                      16   35 East Seventh St., Suite 600                LLP
                           Cincinnati, OH 45202
                      17
                                                                         /s/ Kimberly B. Martin_________________
                           Attorneys for Relator Joshua Luke             JACK W. SELDEN
                      18
                                                                         (admitted pro hac vice)
                      19                                                 1819 Fifth Avenue North
                                                                         Birmingham, AL 35203
                      20                                                 KIMBERLY BESSIERE MARTIN
                                                                         (admitted pro hac vice)
                            IT IS HEREBY ORDERED that the parties        200 Clinton Avenue West, Suite 900
                      21    must file a status report on or before       Huntsville, AL 35801
                      22    October 22, 2019.
                                                                         Attorneys for Defendant Kenneth Bowman
                      23

                      24                                                 IT IS SO ORDERED:
                      25                                                 _____________________________________
                      26                                                 MAGISTRATE JUDGE CAM FERENBACH
                                                                                  9-25-2019
                                                                         DATED: _____________________________
                      27

                      28                                                 CASE NO. 2:13-CV-01319-APG-VCF

                                                                     3
                       1                                    CERTIFICATE OF SERVICE

                       2         I hereby certify that a copy of the foregoing was sent via the Court’s electronic filing system

                       3 and served on all counsel of record on September 24, 2019.

                       4                                               /s/ Ian M. Doig_____________________
                                                                       Ian M. Doig
                       5                                               Attorney for plaintiff-relator Joshua Luke
                       6

                       7

                       8

                       9
                      10

                      11
MORGAN VERKAMP, LLC




                      12

                      13

                      14

                      15

                      16

                      17

                      18
                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28

                                                                            4
